 

Exhibit 10.2

 

RODIN INCOME TRUST, INC.

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), is made and entered into as of June 5,
2018 by and among Rodin Income Trust, Inc., a Maryland corporation (the
“Company”), Cantor Fitzgerald & Co., a New York general partnership, as dealer
manager for the Company (the “Dealer Manager”), and UMB Bank, N.A., as escrow
agent (the “Escrow Agent”).

 

WHEREAS, the Company proposes to offer for sale (the “Offering”), on a
continuing basis, up to $1,000,000,000 in Class A shares, Class I shares and
Class T shares of the Company’s common stock, par value $0.01 per share
(collectively, the “Shares”) (excluding the shares of its common stock to be
offered and sold pursuant to the Company’s distribution reinvestment plan),
pursuant to the terms of the prospectus (the “Prospectus”) attached hereto as
Exhibit A and contained in the registration statement on Form S-11 (File
333-221814), as amended, originally filed with the Securities and Exchange
Commission on November 29, 2017 under the Securities Act of 1933;

 

WHEREAS, the Dealer Manager is a registered broker-dealer and member of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) and has entered into an
agreement with the Company and Cantor Fitzgerald Investors, LLC to serve as the
dealer manager for the Offering (the “DMA”) and will offer the Shares through a
network of participating broker-dealers that are registered under applicable
federal and state securities laws and that are members of FINRA (the “Dealers”);

 

WHEREAS, it is anticipated that investors will subscribe for the Shares and will
provide the Dealers with subscription payments for such Shares (the
“Subscription Payments”), which subscriptions will be contingent upon (i) their
respective acceptances by the Company and (ii) the Company’s acceptance of
Subscription Payments aggregating $2,000,000 (the “Minimum Amount”) in Shares
sold and deposited into escrow before one year from the date of the Prospectus;

 

WHEREAS, the Company, the Dealer Manager (with respect to any sales made by the
Dealer Manager) or the Dealers desire to deposit funds contributed by the
Subscribers (as defined below) with the Escrow Agent, to be held for the benefit
of the Subscribers (as defined below) and the Company until such time as
subscriptions for the Minimum Amount have been deposited into escrow or
otherwise in accordance with the terms of this Agreement;

 

WHEREAS, funds received from residents of the Commonwealth of Pennsylvania (the
“Pennsylvania Subscribers”) will remain in the Escrow Account (as defined below)
until the conditions of Section 5 have been satisfied;

 

 

--------------------------------------------------------------------------------

 

WHEREAS, the Escrow Agent has agreed to receive and hold in escrow all
Subscription Payments until the earlier of (i) such time as the Escrow Agent
receives written notice from the Company that subscriptions for the Minimum
Amount have been received and accepted by the Company or (ii) the close of
business on the date that the Escrow Agent is notified in writing by the Company
is exactly one year after the original effective date of the Prospectus (the
“Minimum Subscription Termination Date”), and to hold and distribute such
Subscription Payments in accordance with the terms and conditions herein set
forth; and

 

WHEREAS, the Escrow Agent is willing to accept appointment as the escrow agent
for only the expressed duties, terms and conditions outlined herein.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto agree as follows:

 

1.Appointment of Escrow Agent. The Company and the Dealer Manager hereby appoint
the Escrow Agent to serve as escrow agent, and the Escrow Agent hereby accepts
such appointment, each in accordance with the terms of this Agreement.

 

At the direction of the Company, the Escrow Agent has engaged DST Systems Inc.
(the “Processing Agent” or “DST”) to receive and facilitate subscriptions into
and out of the escrow account, as further described herein, and to serve as the
record keeper, maintaining on behalf of the Escrow Agent the ownership records
for the Escrow Account (as defined below).

 

2.Subscription Payments. An investor subscribing to purchase Shares (the
“Subscriber”) will be instructed by the Dealer Manager (with respect to any
sales made by the Dealer Manager) or the Dealers to remit the purchase price in
the form of checks, drafts or money orders (the “Payment Instruments”) payable
to the order of, or funds wired in favor of, “UMB Bank, N.A., as escrow agent
for Rodin Income Trust, Inc.” or “UMB Bank, N.A., as escrow agent for Rodin
Income Trust.” Such amounts shall be deposited into and held in a deposit
account in the name of the Escrow Agent (the “Escrow Account”) pending
disbursement in accordance with this Agreement. The Escrow Agent agrees to
maintain the funds contributed by the Pennsylvania Subscribers and in a manner
in which they each may be separately accounted for on the records of Escrow
Agent so that the requirements of Section 5 of this Agreement can be met. The
Company shall, and shall cause its agents to, identify to the Escrow Agent any
Pennsylvania subscription proceeds and cooperate with the Escrow Agent in
separately accounting for Pennsylvania subscription proceeds in the Escrow
Account, and the Escrow Agent shall be entitled to rely upon information
provided by the Company or its agents in this regard. After the Company meets
the Minimum Amount, any investors (except Pennsylvania Subscribers) will be
instructed by the Dealer Manager or Dealers to make the purchase price payable
to the order of, or funds wired in favor of “Rodin Income Trust, Inc.” or “Rodin
Income Trust.” Any Payment Instrument not conforming to the foregoing
instructions shall be returned to the Subscriber not later than the end of the
next business day following receipt by the Dealer Manager (with respect to any
sales made by the Dealer Manager) or the Dealers of such Payment Instrument.
Payment Instruments received by the Dealer Manager (with respect to any sales
made by the Dealer Manager) which conform to the foregoing instructions shall be
transmitted not later than the end of the next business day following receipt by
the Dealer Manager to the Escrow Agent or, after the Company has received and

 

2

--------------------------------------------------------------------------------

 

accepted the Minimum Amount, to the Company as indicated in the foregoing
instructions. Payment Instruments received by the Dealers which conform to the
foregoing instructions shall be transmitted for deposit pursuant to one of the
following methods: (i) where, pursuant to a Dealer’s internal supervisory
procedures, internal supervisory review is conducted at the same location at
which Payment Instruments are received from subscribers, then, not later than
the end of the next business day following receipt by such Dealer, the Dealer
will transmit the Payment Instrument to the Escrow Agent or, after the Company
has received and accepted the Minimum Amount, to the Company as indicated in the
foregoing instructions; and (ii) where, pursuant to a Dealer’s internal
supervisory procedures, final internal supervisory review is conducted at a
different location (the “Final Review Office”), then Payment Instruments will be
transmitted by such Dealer to the Final Review Office not later than the end of
the next business day following receipt by such Dealer. The Final Review Office
will in turn, not later than the end of the next business day following receipt
by the Final Review Office, transmit such Payment Instrument to the Escrow Agent
or, after the Company has received and accepted the Minimum Amount, to the
Company as indicated in the foregoing instructions. Such Subscription Payments
shall be retained in the Escrow Account by the Escrow Agent and invested as set
forth in Section 8 and shall be deposited within one (1) business day of
receipt. The Escrow Agent shall have no responsibility with respect to any funds
payable to the Company in accordance with the foregoing.

 

The Company hereby directs the Escrow Agent to provide DST Systems, Inc., the
Company’s transfer agent (the “Transfer Agent”), with all electronic files and
information needed by the Transfer Agent to maintain ownership records for the
Company’s Shares.

 

In the event that any Payment Instruments deposited in the Escrow Account prove
uncollectible after the funds represented thereby have been released by the
Escrow Agent to the Company, then the Company shall promptly reimburse the
Escrow Agent for any and all costs incurred for such, upon request, and the
Escrow Agent shall deliver evidence of the uncollectible Payment Instrument to
the Company. The Escrow Agent shall be under no duty or responsibility to
enforce collection of any check delivered to it hereunder. Notwithstanding the
foregoing, the Escrow Agent shall, upon written notice from the Company or the
Dealer Manager that a Subscriber has rescinded his or her subscription, return
to such Subscriber all Subscription Payments pertaining to such Subscriber,
together with any earnings thereon during the period that such payments were
held by the Escrow Agent under this Agreement.

 

3.Subscriber Identity.All Subscription Payments deposited shall be considered
the property of the Subscribers and shall be held for the benefit of such
Subscribers and shall not be: (i) commingled with the monies or become an asset
of the Company, (ii) subject to any claim by any affiliate of the Company, any
associate of the Company or any underwriter or (iii) subject to any liens or
charges by the Company or the Escrow Agent, or judgments or creditors’ claims
against the Company, until released to the Company as hereinafter provided. The
Escrow Agent will not use any information received by it for any purpose other
than to fulfill its obligations as the Escrow Agent.  The Escrow Agent agrees to
treat all Subscriber information as confidential and to treat the Subscriber’s
identity and personal information as protected under the Gramm Leach-Bliley Act
and the privacy standards and requirements of any other applicable federal or
state law, and its own internal privacy policies and procedures, each as may be
amended from time to time.

 

 

3

--------------------------------------------------------------------------------

 

4.Disbursement of Subscription Payments and Escrow Income. On a weekly basis up
until the Minimum Subscription Termination Date, and at the end of the third
business day following the Minimum Subscription Termination Date (and more
frequently, if requested by the Company), the Escrow Agent shall notify the
Company of the amount of Subscription Payments received and collected (the
“Collected Funds”) since the last report. If the Collected Funds are in an
amount equal to or greater than the Minimum Amount at any time prior to the
Minimum Subscription Termination Date, and the Company has delivered a written
notice (the “Notice”) to the Escrow Agent stating that the Company has received
Collected Funds for the Minimum Amount and the Dealer Manager has delivered
written notice to the Escrow Agent stating that all of the conditions precedent
to the release of the subscriptions from escrow pursuant to Section 6 of the DMA
have been satisfied, then the Escrow Agent shall deliver the Collected Funds and
all earnings thereon to the Company when and as directed by the Notice (other
than funds received from Pennsylvania Subscribers, which cannot be released
until the conditions of Section 5 have been met). After the Minimum Amount has
been raised, the Escrow Account shall remain open for ten business days. At the
close of business on the tenth business day following the date on which the
Minimum Amount is raised, the Escrow Agent will close the Escrow Account.
Subscription Payments received by the Escrow Agent after the Notice has been
delivered to the Escrow Agent shall be forwarded to the Transfer Agent for
deposit into an account designated by the Company.

 

If the Collected Funds are not greater than or equal to the Minimum Amount on
the Minimum Subscription Termination Date or the Company or Dealer Manager has
not provided the written notices to the Escrow Agent required by this Section 4
prior to or on the Minimum Subscription Termination Date, the Escrow Agent shall
(i) notify the Company and the Dealer Manager immediately following the Minimum
Subscription Termination Date and (ii) promptly following the Minimum
Subscription Termination Date refund directly to each of the Subscribers
(including the Pennsylvania Subscribers pursuant to Section 5) all sums paid by
the Subscribers, with a pro rata portion of any interest earned thereon.

 

In the event the Escrow Agent receives written notice from the Company or the
Dealer Manager that the Company or the Dealer Manager has rejected a
Subscriber’s subscription, the Escrow Agent shall pay to the applicable
Subscriber, within ten (10) business days after receiving notice of the
rejection, by first class United States Mail the Subscription Payment paid by
the Subscriber for Shares and collected by the Escrow Agent, without interest
and without deduction.

 

5.Distribution of the Funds from the Pennsylvania Subscribers. Notwithstanding
anything to the contrary herein, funds maintained in the Escrow Account for the
Pennsylvania Subscribers may only be disbursed to the Company in compliance with
the provisions of this Section 5. The Escrow Agent  shall  continue to
deposit  funds  received  from the Pennsylvania Subscribers into the Escrow
Account, until such time as the Company notifies the Escrow Agent in writing
that total subscriptions (including amounts in the Escrow Account previously
disbursed as directed by the Company and the amounts then held in the Escrow
Account) equal or exceed $50,000,000 (the “Pennsylvania Minimum”), whereupon the
Escrow Agent shall disburse to the Company, at the Company’s request, the amount
of such escrowed funds as the Company shall direct in writing. However, the
Escrow Agent shall not disburse those funds of a subscriber whose subscription
has been rejected or rescinded of which the Escrow Agent has been notified by
the Company, or otherwise in accordance with the Company’s written request.

 

4

--------------------------------------------------------------------------------

 

 

Regardless of any release of funds from the Escrow Account from Subscribers
other than Pennsylvania Subscribers, the Company, the Dealer Manager and the
Dealers shall continue to forward Payment Instruments received from Pennsylvania
Subscribers for deposit into the Escrow Account to the Escrow Agent until such
time as the Company notifies the Escrow Agent in writing that total subscription
proceeds (including the amount then in the Escrow Account from Pennsylvania
Subscribers) equal or exceed the Pennsylvania Minimum. Promptly after receipt by
the Escrow Agent of such notice, the Escrow Agent shall (i) disburse to the
Company, by check, ACH or wire transfer, the funds then in the Escrow Account
representing the gross purchase price for the Shares from Pennsylvania
Subscribers, and (ii) within five business days after the first business day of
the succeeding month, disburse to the Company any interest thereon. Following
such disbursements, the Escrow Agent shall close the Escrow Account, and
thereafter any Payment Instruments received by the Escrow Agent from
Pennsylvania Subscribers shall not be subject to this Escrow Agreement but shall
be forwarded to the Transfer Agent by the Escrow Agent.

 

Notwithstanding anything to the contrary herein, if the Escrow Agent is not in
receipt of a certificate of the Company confirming there has been  of
subscriptions accepted on or before the close of business on such date that the
Escrow Agent is notified in writing by the Company is 120 days after the
effective date of the Offering (the “Initial Escrow Period”), and Payment
Instruments dated not later than that date, for the purchase of Shares providing
for total purchase proceeds from all sources not affiliated with the Company
that equal or exceed the Pennsylvania Minimum, the Escrow Agent shall promptly
notify the Company. Thereafter, the Company shall send to each Pennsylvania
Subscriber by certified mail within ten (10) calendar days after the end of the
Initial Escrow Period a notification in the form of Exhibit B attached hereto.
If, pursuant to such notification, a Pennsylvania Subscriber requests the return
of his or her subscription funds within ten (10) calendar days after receipt of
the notification (the “Request Period”), the Company shall direct the Escrow
Agent in writing to, within ten (10) calendar days after receipt of such
request, refund directly to each Pennsylvania Subscriber the collected funds
deposited in the Escrow Account on behalf of such Pennsylvania Subscriber or
shall return the Payment Instructions delivered, but not yet processed for
collection prior to such time, to the address for the Pennsylvania Subscriber
provided by the Dealer Manager or the Company or their respective agents to the
Escrow Agent, which the Escrow Agent shall be entitled to rely upon, together
with interest income (which interest shall be paid within five business days
after the first business day of the succeeding month). Notwithstanding the
above, if the Escrow Agent has not received an executed Internal Revenue Service
(“IRS”) Form W-9 for such Pennsylvania Subscriber, the Escrow Agent shall
thereupon remit an amount to such Pennsylvania Subscriber in accordance with the
provisions hereof, withholding the applicable percentage for backup withholding
required by the Internal Revenue Code, as amended, and the regulations
promulgated thereunder (the “Code”), from any interest income earned on
subscription proceeds attributable to such Pennsylvania Subscriber. However, the
Escrow Agent shall not be required to remit such payments until the Escrow Agent
has collected and holds funds represented by such payments.

 

 

5

--------------------------------------------------------------------------------

 

The subscription funds of Pennsylvania Subscribers who do not request the return
of their subscription funds within the Request Period shall remain in the Escrow
Account for successive 120-dayescrow periods (a “Successive Escrow Period”),
each commencing automatically upon the termination of the prior Successive
Escrow Period, and the Company and Escrow Agent shall follow the notification
and payment procedure set forth in the immediately preceding paragraph above
with respect to the Initial Escrow Period for each Successive Escrow Period
until the occurrence of the earliest of (i) the Minimum Subscription Termination
Date (if the Company has not received the Minimum Amount on or before the
Minimum Subscription Termination Date), (ii) the receipt and acceptance by the
Company of subscriptions for the purchase of Shares with total purchase proceeds
that equal or exceed the Pennsylvania Minimum and the disbursement of the funds
from Pennsylvania Subscribers from the Escrow Account on the terms specified
herein, or (iii) all funds held in the Escrow Account from Pennsylvania
Subscribers having been returned to the Pennsylvania Subscribers in accordance
with the provisions hereof.

 

6.Duty and Liability of the Escrow Agent. The sole duty of the Escrow Agent,
other than as herein specified, shall be to receive the Subscription Payments
and hold them subject to release, in accordance herewith, and the Escrow Agent
shall be under no duty to determine whether the Company or the Dealer Manager is
complying with requirements of this Agreement or the Prospectus in tendering to
the Escrow Agent said proceeds of the sale of the Shares. The Escrow Agent shall
have the right to perform any of its duties hereunder through its agents,
attorneys, custodians or nominees. The Escrow Agent may conclusively rely upon
and shall be protected in acting upon any statement, certificate, notice,
request, consent, order or other document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties. The
Escrow Agent shall have no duty or liability to verify any such statement,
certificate, notice, request, consent, order or other document, and its sole
responsibility shall be to act only as expressly set forth in this Agreement.
The Escrow Agent shall be under no obligation to institute or defend any action,
suit or proceeding in connection with this Agreement unless first indemnified to
its satisfaction. The Escrow Agent may consult and hire counsel in respect of
any question arising under this Agreement, and the Escrow Agent shall not be
liable for any action taken or omitted in good faith upon advice of such
counsel.

 

The Escrow Agent is acting solely as escrow agent hereunder and owes no duties,
covenants or obligations, fiduciary or otherwise, to any other person by reason
of this Agreement, except as otherwise stated herein, and no implied duties,
covenants or obligations, fiduciary or otherwise, shall be read into this
Agreement against the Escrow Agent. In no event shall the Escrow Agent be
liable, directly or indirectly, for any (i) damages, losses or expenses arising
out of the services provided hereunder, other than damages, losses or expenses
which have been finally adjudicated to have directly resulted from the Escrow
Agent’s gross negligence or willful misconduct, or (ii) special, indirect or
consequential losses or damages of any kind whatsoever (including without
limitation lost profits), even if the Escrow Agent has been advised of the
possibility of such losses or damages and regardless of the form of action. The
parties agree that the Escrow Agent has no role in the preparation of the
Prospectus or other Offering documents, has not reviewed any such documents and
makes no representations or warranties with respect to the information contained
therein or omitted therefrom. The Escrow Agent agrees that it may be named in
the Prospectus and Offering documents, solely to the extent necessary to
describe this Agreement and the duties of the Escrow Agent herein. The Escrow
Agent shall have no obligation, duty or liability with respect to

 

6

--------------------------------------------------------------------------------

 

compliance with any federal or state securities, disclosure or tax laws
concerning the Offering documents or the issuance, offering or sale of the
Shares. The Escrow Agent shall have no duty or obligation to monitor the
application and use of the Subscription Payments once transferred to the
Company, that being the sole obligation and responsibility of the Company. No
provision of this Agreement shall require the Escrow Agent to risk or advance
its own funds or otherwise incur any financial liability in the performance of
its duties or the exercise of its rights hereunder.

 

7.Escrow Agent Fee. The Escrow Agent shall be entitled to compensation for its
services, as stated in the fee schedule attached hereto as Exhibit C, which
compensation shall be paid by the Company. Subject to the provisions of Section
11, the fee agreed upon for the  services  rendered hereunder in Exhibit C is
intended as full compensation for the Escrow Agent’s services as contemplated by
this Agreement;  provided however, that if the Escrow Agent renders any material
service not contemplated in this Agreement, the Escrow Agent shall be reasonably
compensated for such extraordinary services and reimbursed for all reasonable
costs and expenses incurred in connection therewith, including, but not limited
to, reasonable attorney’s fees. Notwithstanding anything contained herein to the
contrary, in no event shall any fee, reimbursement for costs and expenses,
indemnification for damages incurred by the Escrow Agent or monies whatsoever be
paid out of or chargeable to the income of assets of the Escrow Account. The
Company’s obligations under this Section 7 shall survive the resignation or
removal of the Escrow Agent and the assignment or termination of this Agreement.

 

8.Investment of Subscription Payments. The Escrow Agent shall invest all
Subscription Payments in a UMB Bank, N.A. Money Market Deposit Account, titled
UMB Money Market Special, unless otherwise instructed in writing by the Company.

 

Any interest received by the Escrow Agent with respect to the Collected Funds,
including reinvested interest, shall become part of the proceeds of the Escrow
Account (the “Escrow Income”), and shall be disbursed to the Company if
Collected Funds become subject to disbursement at the direction of the Company
in accordance with Section 4. If (a) the Offering terminates prior to receipt of
the Minimum Amount, the Pennsylvania Minimum, or (b) one or more Pennsylvania
Subscribers elects to have his or her subscription returned in accordance with
paragraph 5, Escrow Income shall be remitted to the applicable Subscribers at
the addresses provided by the Dealer Manager or the Company or their respective
agents to the Escrow Agent, which the Escrow Agent shall be entitled to rely
upon, in accordance with paragraph 5 and without any deductions for escrow
expenses. Any loss or expense incurred as a result of an investment or sale of
investment will be borne by the Escrow Account.

 

The parties recognize and agree that the Escrow Agent will not provide
supervision, recommendations or advice relating to either the investment of
moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any permitted investment.

 

 

7

--------------------------------------------------------------------------------

 

The Escrow Agent is hereby authorized to execute purchases and sales of
permitted investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity. The Escrow Agent shall
send statements to each of the parties hereto on a monthly basis reflecting the
account balance in the Escrow Account, the account balance of the funds in the
Escrow Account from Pennsylvania Subscribers, activity in the Escrow Account
and, separately, the activity involving Pennsylvania Subscribers, for the
preceding month. No statement need be rendered for the Escrow Account if no
activity occurred for such month.

 

The Company and the Dealer Manager acknowledge and agree that the delivery of
the escrowed property is subject to the sale and final settlement of permitted
investments. Proceeds of a sale of permitted investments will be delivered on
the business day on which the appropriate instructions are delivered to the
Escrow Agent if received prior to the deadline for same day sale of such
permitted investments. If such instructions are received after the applicable
deadline, proceeds will be delivered on the next succeeding business day.

 

9.Tax Reporting. As of each calendar year-end, the Escrow Agent shall report to
the IRS and to the Company or Subscribers all income earned from the investment
of any sum held in the Escrow Account against the Company or each Subscriber, as
and to the extent required under the provisions of the Code. For tax reporting
purposes, all interest and other income from investment of the Subscriber Funds
shall, as of the end of each calendar year and to the extent required by the
IRS, be reported as having been earned by the party to whom such interest or
other income is distributed, in the year in which it is distributed.

 

On or before the date hereof, the Company shall provide the Escrow Agent with a
certified tax identification number by furnishing appropriate IRS form W-9 or
W-8 and other forms and documents that the Escrow Agent may reasonably request,
including without limitation a form W-9 or W-8 for each Subscriber. The parties
hereto understand that if such tax reporting documentation is not so certified
to the Escrow Agent, the Escrow Agent may be required by the Internal Revenue
Code of 1986, as amended, to withhold a portion of any interest or other income
earned on the Collected Funds pursuant to this Agreement. The Escrow Agent is
not required to prepare and file any income or other tax returns applicable to
the Escrow Account with the IRS or required state and local departments of
revenue for years income is earned in any particular tax year.

 

To the extent that the Escrow Agent becomes liable for the payment of any taxes
in respect of income derived from the investment of funds held or payments made
hereunder, the Escrow Agent shall satisfy such liability to the extent possible
from the Collected Funds. The Company agrees to indemnify and hold the Escrow
Agent harmless from and against any taxes, additions for late payment, interest,
penalties and other expenses that may be assessed against the Escrow Agent on or
with respect to any payment or other activities under this Agreement unless any
such tax, addition for late payment, interest, penalties and other expenses
shall arise out of or be caused by the gross negligence or willful misconduct of
the Escrow Agent. The terms of this paragraph shall survive the assignment or
termination of this Agreement and the resignation or removal of the Escrow
Agent.

 

10.Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of

 

8

--------------------------------------------------------------------------------

 

service if served personally on the party to whom notice is to be given, (ii) on
the day of transmission if sent by electronic transmission, and confirmation of
receipt is obtained promptly after completion of transmission, (iii) on the day
of transmission if sent by facsimile transmission to the facsimile number given
below, and written confirmation of receipt is obtained promptly after completion
of transmission, (iv) on the day after delivery to the United Parcel Service or
similar overnight courier or the Express Mail service maintained by the United
States Postal Service and sent via overnight delivery or (v) on the fifth day
after mailing, if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid, and properly addressed,
return receipt requested, to the party as follows:

 

If to the Company:

 

 

 

Rodin Income Trust, Inc.

110 East 59th Street

New York, New York 10022

Attn: General Counsel


With a copy to:


Joseph A. Herz
Greenberg Traurig, LLP
200 Park Avenue
New York City, New York 10166

 

If to Dealer Manager:

 

 

 

Cantor Fitzgerald &Co.

110 East 59th Street

New York, New York 10022

 

 

With a copy to:


Joseph A. Herz
Greenberg Traurig, LLP
200 Park Avenue
New York City, New York 10166

 

If to Escrow Agent:

 

 

 

UMB Bank, N.A.

Corporate Trust & Escrow Services
1010 Grand Blvd, 4th Floor

Mail Stop:  1020409
Kansas City, MO 64106
Attn: Lara L. Stevens
Phone: (816) 860-3017
Facsimile: (816) 860-3029

E-mail: lara.stevens@umb.com

 

 

 

9

--------------------------------------------------------------------------------

 

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

 

11.Indemnification of the Escrow Agent. The Company and the Dealer Manager
hereby jointly and severally indemnify, defend and hold the Escrow Agent (and
its officers, directors, employees and agents) harmless from and against any and
all loss, claim, liability, cost, damage and expense, including, without
limitation, reasonable counsel fees and expenses, which the Escrow Agent may
suffer or incur by reason of any action, claim or proceeding brought against the
Escrow Agent arising out of or relating in any way to this Agreement or any
transaction to which this Agreement relates unless such action, claim or
proceeding is the result of the willful misconduct or gross negligence of the
Escrow Agent. The provisions of this section shall survive the termination of
this Agreement and the resignation or removal of the Escrow Agent.

 

12.Attachment of Escrow Account; Compliance with Legal Orders. In the event that
any escrow property shall be attached, garnished or levied upon by any court
order, or the delivery thereof shall be stayed or enjoined by an order of a
court, or any order, judgment or decree shall be made or entered by any court
order affecting the property deposited under this Agreement, the Escrow Agent is
hereby expressly authorized, in its sole discretion, to obey and comply with all
writs, orders or decrees so entered or issued, which it is advised by legal
counsel of its own choosing is binding upon it, whether with or without
jurisdiction, and in the event that the Escrow Agent obeys or complies with any
such writ order or decree it shall not be liable to any of the parties hereto or
to any other person, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree being subsequently reversed,
modified, annulled, set aside or vacated.

 

13.Successors and Assigns.

 

(i)Except as otherwise provided in this Agreement, no party hereto shall assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the other parties hereto and any such attempted assignment without
such prior written consent shall be void and of no force and effect. This
Agreement shall inure to the benefit of and shall be binding upon the heirs,
executors, administrators, successors and permitted assigns of the parties
hereto.

 

(ii)Notwithstanding the above, any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor Escrow Agent under this Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

 

10

--------------------------------------------------------------------------------

 

14.Term. This Agreement shall terminate within thirty (30) days of receipt of
written notice of termination by the Company and the Dealer Manager to the
Escrow Agent. In the event of the release of all Subscriber funds and all
accrued interest in accordance with Sections 4 and 5 of this Agreement, this
Agreement shall terminate and the Escrow Agent shall be relieved of all
responsibilities in connection with the Escrow Account, except claims which are
occasioned by its gross negligence or willful misconduct.

 

15.Governing Law; Jurisdiction. This Agreement shall be construed, performed,
and enforced in accordance with, and governed by, the internal laws of the State
of New York, without giving effect to the principles of conflicts of laws
thereof. Each party hereby consents to the personal jurisdiction and venue of
any court of competent jurisdiction in the State of New York.

 

16.Severability. In the event that any part of this Agreement is declared by any
court or other judicial or administrative body to be null, void or
unenforceable, then such provision shall not impair the operation of or affect
any other provision of this Agreement, and all of the other provisions of this
Agreement shall remain in full force and effect.

 

17.Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties hereto or, in the
case of a waiver, by the party waiving compliance. Any waiver by any party of
any condition, or of the breach of any provision, term, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall not
be deemed to be nor construed as further or continuing waiver of any such
condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

 

18.Entire Agreement; Counterparts. This Agreement contains the entire
understanding among the parties hereto with respect to the escrow contemplated
hereby and supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow. This Agreement, and
any amendments hereto, may be executed by the parties hereto in two or more
counterparts, each of which shall be deemed an original.

 

19.Section Headings. The section headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

20.Disputes. In the event of a disagreement among any of the parties to this
Agreement, or among them or any other person resulting in adverse claims and
demands being made in connection with or from any property in the Escrow
Account, the Escrow Agent shall be entitled to refuse to comply with any such
claims or demands as long as such disagreement may continue, and in so refusing,
shall make no delivery or other disposition of any property then held by it in
the Escrow Account under this Agreement, and in so doing, the Escrow Agent shall
be entitled to continue to refrain from acting until (i) the right of adverse
claimants shall have been finally settled by binding arbitration or finally
adjudicated in a court assuming and having jurisdiction of the property involved
herein or affected hereby or (ii) all differences shall have been adjusted by
agreement and the Escrow Agent shall have been notified in writing of such
agreement signed by the parties hereto.

 

 

11

--------------------------------------------------------------------------------

 

In the event of such dispute, the Escrow Agent shall be entitled, in its
discretion and judgment, to tender into the registry or custody of any court of
competent jurisdiction all money or property in its hands under this Agreement,
together with such legal pleadings as the Escrow Agent deems appropriate, and
thereupon be discharged from all further duties and liabilities under this
Agreement. In the event of any uncertainty as to its duties hereunder, the
Escrow Agent may refuse to act under the provisions of this Agreement pending
order of a court of competent jurisdiction and the Escrow Agent shall have no
liability to the Company, the Dealer Manager or to any other person as a result
of such action. Any such legal action may be brought in such court as the Escrow
Agent shall determine to have jurisdiction thereof. The filing of any such legal
proceedings shall not deprive the Escrow Agent of its compensation earned prior
to such filing. All costs, expenses and reasonable attorneys’ fees the Escrow
Agent incurs in connection with such proceeding shall be paid by the Company.

 

21.Limited Purpose. The Company and the Dealer Manager hereby acknowledge that
the Escrow Agent is serving as the escrow agent only for the limited purposes
herein set forth, and hereby agree that they will not represent or imply that
the Escrow Agent, by serving as the Escrow Agent hereunder or otherwise, has
investigated the desirability or advisability of investment in the Company or
have approved, endorsed or passed upon the merits of the Shares, nor shall they
use its name in any manner whatsoever in connection with the offer or sale of
the Shares other than by acknowledgment that the Escrow Agent has agreed to
serve as the Escrow Agent for the limited purposes set forth herein.

 

22.Resignation. The Escrow Agent may resign upon thirty (30) days advance
written notice to the Company and the Dealer Manager. Such resignation shall
become effective on the date specified in such notice, which shall be not
earlier than thirty (30) days after such written notice has been given. In the
event of any such resignation, a successor escrow agent, which shall be a bank
or trust company organized under the laws of the United States of America, shall
be appointed by the mutual agreement of the Company and the Dealer Manager. Any
such successor escrow agent shall deliver to the Company and the Dealer Manager
a written instrument accepting such appointment, and thereupon shall succeed to
all the rights and duties of the Escrow Agent hereunder and shall be entitled to
receive the Collected Funds from the Escrow Agent. The Escrow Agent shall
promptly pay the Subscription Payments in the Escrow Account, including interest
thereon, to the successor escrow agent. If a successor escrow agent is not
appointed by the Company or the Dealer Manager within the thirty (30) day period
following such notice, the Escrow Agent may petition any court of competent
jurisdiction to name a successor escrow agent. All costs, expenses and
reasonable attorneys’ fees the Escrow Agent incurs in connection with such
proceeding shall be paid by the Company.

 

 

12

--------------------------------------------------------------------------------

 

23.Removal. The Escrow Agent may be jointly removed by the Company and the
Dealer Manager at any time, by written notice executed by both of them (which
may be executed in counterparts) provided to the Escrow Agent, which instrument
shall become effective on the date specified in such written notice. The removal
of the Escrow Agent shall not deprive the Escrow Agent of its compensation
earned prior to such removal.  In the event of any such removal, a successor
escrow agent, which shall be a bank or trust company organized under the laws of
the United States of America, shall be appointed by the mutual agreement of the
Company and the Dealer Manager. Any such successor escrow agent shall deliver to
the Company and the Dealer Manager a written instrument accepting such
appointment, and thereupon shall succeed to all the rights and duties of the
Escrow Agent hereunder and shall be entitled to receive the Collected Funds from
the Escrow Agent. The Escrow Agent shall promptly pay the Subscription Payments
in the Escrow Account, including interest thereon, to the successor escrow
agent. If a successor escrow agent is not appointed by the Company or the Dealer
Manager within the thirty (30) day period following such notice, the Escrow
Agent may petition any court of competent jurisdiction to name a successor
escrow agent. All costs, expenses and reasonable attorneys’ fees the Escrow
Agent incurs in connection with such proceeding shall be paid by the Company.

 

24.Maintenance of Records. The Escrow Agent shall maintain accurate records of
all transactions hereunder. Promptly after the termination of this Agreement,
and as may from time to time be reasonably requested by the Company before such
termination, the Escrow Agent shall provide the Company with a copy of such
records, certified by the Escrow Agent to be a complete and accurate account of
all transactions hereunder. The authorized representatives of the Company and
the Dealer Manager shall also have access to the Escrow Agent’s books and
records to the extent relating to its duties hereunder, during normal business
hours upon reasonable notice to the Escrow Agent, and at the requesting party’s
expense.

 

25.Force Majeure. No party to this Agreement shall be liable to any other party
for losses arising out of, or the inability to perform its obligations under the
terms of this Agreement, due to acts of God, which shall include, but shall not
be limited to, fire, floods, strikes, mechanical failure, war, riot, nuclear
accident, earthquake, terrorist attack, computer piracy, cyber-terrorism or
other acts beyond the control of the parties hereto.

 

26.Representatives. The applicable persons designated on Exhibit D hereto have
been duly appointed to act as its representatives hereunder and have full power
and authority to execute and deliver any written directions, to amend, modify or
waive any provision of this Agreement and to take any and all other actions on
behalf of the Company or the Dealer Manager, as applicable, under this
Agreement, all without further consent or direction from, or notice to, it or
any other party.

 

27.USA PATRIOT Act & Bank Secrecy Act. The Company and the Dealer Manager
acknowledge that a portion of the identifying information set forth on Exhibit D
is being requested by the Escrow Agent in connection with the USA Patriot Act,
Pub. L. 107-56 (the “Act”), and the Company and the Dealer Manager agree to
provide any additional information requested by the Escrow Agent in connection
with the Act or the Bank Secrecy Act, as amended from time to time, or any
similar legislation or regulation to which Escrow Agent is subject, in a timely
manner.

 

 

13

--------------------------------------------------------------------------------

 

28.Illegal Activities. The Escrow Agent shall have the rights in its sole
discretion to not accept appointment as escrow agent and reject funds and
collateral from any party in the event that Escrow Agent has reason to believe
that such funds or collateral violate applicable banking practices or applicable
laws or regulations, including but not limited to the Patriot Act. In the event
of suspicious or illegal activity and pursuant to all applicable laws,
regulations and practices, the other parties to this Agreement will assist
Escrow Agent and comply with any reviews, investigations and examinations
directed against the deposited funds.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first set forth above.

 

RODIN INCOME TRUST, INC., the Company

/s/ Steven Bisgay

Name:

 

Steve Bisgay

Title:

 

Chief Financial Officer and Treasurer

 

CANTOR FITZGERALD & CO., as Dealer Manager

/s/ Steven Bisgay

Name:

 

Steve Bisgay

Title:

 

Chief Financial Officer

 

UMB BANK, N.A.,

as Escrow Agent

/s/ Lara L. Stevens

Name:

 

Lara L. Stevens

Title:

 

Vice President

 

 

 